In an action, inter alia, to quiet title to real property, the defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Knipel, J.), dated June 19, 2008, as denied their cross motion for summary judgment dismissing the complaint, and to vacate the notice of pendency on the property.
Ordered that the order is affirmed insofar as appealed from, with costs.
The defendant failed to establish its prima facie entitlement to judgment as a matter of law (see Zuckerman v City of New York, 49 NY2d 557, 562 [1980]). Since the action deals directly with title to real property, there was no basis to vacate a notice of pendency (see CFLR 6501; cf. 5303 Realty Corp. v O&Y Equity Corp., 64 NY2d 313 [1984]). Mastro, J.P., Dickerson, Belen and Chambers, JJ., concur.